Filed 11/1/21 P. v. Morgan CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                     B304291

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No. KA116117)
         v.

JOHN WILLIE MORGAN, JR.,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Rogelio Delgado, Judge. Affirmed in part and
remanded with directions.

     Waldemar D. Halka, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Rene Judkiewicz, Deputy
Attorneys General, for Plaintiff and Respondent.
                  _________________________
       Thirty-seven-year-old John Willie Morgan (appellant) met
15-year-old Mackenzie J. at a mall, and began grooming her to
become a prostitute for him. He convinced her she was his
girlfriend and she orally copulated him and had sexual
intercourse with him. One night, he kidnapped her and forced
her to work as a prostitute for him. He dissuaded her from
reporting his criminal acts to authorities. Morgan was arrested
in August 2017, tried in August 2019 and convicted of engaging
in four sex acts with Mackenzie (Pen. Code,1 §§ 288, subd. (c)(1),
288a, subd. (b)(2); 261.5, subd(d)), kidnapping her (§ 207,
subd. (a)), trafficking her by force, fear, fraud or threat (§236.1,
subd (c)(2)), and dissuading her from reporting a crime (§ 136.1,
subd. (b)(1)). The jury found true the allegations that appellant
had suffered two prior serious felony convictions (§ 667,
subd. (a)(1) which were also strike convictions (§§ 667, subds. (b)
through (i), 1170.12).
       The trial court sentenced appellant to a term of 10 years
eight months in prison plus a consecutive term of 90 years to life.
The court also imposed various fines, fees, and assessments.
       Appellant raises 10 claims of error, none of which relate to
the conduct of the trial itself. Half of the claims arise from the
hearing on appellant’s Marsden2 motion for substitute appointed
counsel, made on July 31, 2019, the day originally set for jury
selection to begin. He contends the trial court erred in failing to
declare a doubt as to his competency during that hearing, based
on his statements and behavior, together with his history of
mental health issues. He contends the trial court failed to

1     Undesignated statutory references are to the Penal Code.
2     People v. Marsden (1970) 2 Cal.3d 118.




                                 2
provide him a fair hearing on his Marsden motion and also erred
in failing to grant the motion on the basis of an irreconcilable
conflict between him and his counsel. Appellant further contends
the trial court erred in failing to conduct a Faretta3 hearing to
determine if appellant could represent himself, based on
statements appellant made during the hearing on the Marsden
motion. After appellant’s Marsden motion was denied, appellant
refused to leave the lockup at the courthouse to attend trial. He
contends the trial court failed to obtain a proper waiver of his
right to be present at trial.
       Appellant’s remaining five claims of error relate to his
sentence. He contends section 654 bars punishment for both the
kidnapping and trafficking convictions, and for both the
trafficking and witness dissuasion convictions. Respondent
agrees the kidnapping sentence should have been stayed, but not
the trafficking and witness dissuasion sentences. Appellant
further contends section 654 bars punishment for the lewd act
conviction because it was based on either the act of oral
copulation or sexual intercourse which supported his convictions
for those specific acts. Appellant relatedly contends that the
section 667, subdivision (a)(1) enhancements to the witness
dissuasion conviction must be stricken if the underlying
punishment is stayed pursuant to section 654. Finally, appellant
contends the trial court violated his state and federal
constitutional rights to due process by imposing fines, fees and
assessments without making a determination of his ability to
pay.



3    Faretta v. California (1975) 422 U.S. 806, 819.




                                3
      We agree the concurrent sentence for the kidnapping
conviction and the one year eight month sentence for the lewd act
conviction must be stayed pursuant to section 654. We affirm the
judgment of conviction in all other respects.

I.    Background – Pretrial Issues
      On appeal, appellant relies on a brief paragraph in a pre-
preliminary hearing report prepared in April 2018 to show his
history of mental issues. This paragraph states in its entirety:
“According to Justice Data Interface Controller (JDIC), the
defendant is labelled ‘mentally disturbed,’ however, per trial
court information system (TCIS), the defendant was referred to
mental health competency on October 4, 2017. On February 4,
2018, the court found the defendant competent. [¶] The defendant
was also admitted to Patton State Hospital 09/17/2002, as
‘criminally insane.’ ”
      Other entries in the appellate record are inconsistent with
the probation report statement that appellant was found
“criminally insane” on September 17, 2002. Evidence introduced
at the trial on appellant’s prior convictions shows that appellant
was sent to Patton on that date pursuant to section “1370 PC –
mentally incompetent.” He was discharged on November 26,
2002. Criminal proceedings were then reinstated.
      The report does not reflect a second competency hearing,
which almost certainly occurred in connection with the November
2018 preliminary hearing. At that preliminary hearing, his first
counsel, Roxana Santamaria, stated that “we will be proceeding
1368.1.” Section 1368.1 specifies the procedures to be followed
when a doubt arises as to a defendant’s competency before an
information has been filed in the matter. Following the hearing,
appellant was bound over for trial.




                                4
      Santamaria continued to represent appellant through at
least December 26, 2018. Mitra Rose Donde appeared for
appellant on January 22, 2019 and continued to represent him
through trial. Based on Donde’s later statement that there had
been two competency proceedings before she was appointed to
represent appellant, we infer that the second competency hearing
involved the competency issue referenced at the preliminary
hearing, that it was resolved in late 2018 before Donde’s
representation began, and that appellant was found competent.
Donde elected to refer appellant to an expert for evaluation
rather than ask the court to declare a doubt again; the expert
found appellant competent.4
      On July 31, 2019, the day set for trial, appellant made a
Marsden motion for substitute appointed counsel. In open court,
appellant stated that he did not want to “fucking deal with her”
and did not want her “to fucking help me out at all.” He added: “I
told that bitch I was hearing fucking voices.”
      After the trial court cleared the courtroom, appellant made
the following statements spontaneously: “I will fucking get my
own fucking lawyer, be my own lawyer. I don’t want her.”; “I
fucking hear voices all the time.”; “I’ve been awake for seven
fucking days.”; and “I haven’t slept in seven days.”
      The trial court then asked appellant if there was anything
he wanted to tell the court that related to his request for a new

4     Appellate counsel argues that Donde referred appellant to
the expert before she even met him. We understand Donde’s
statement at the Marsden hearing differently. That is, we
understand her phrase, “Prior to my meeting him” to refer back
to the two competency hearings mentioned in her previous
sentence. We see no significance to the order, however.




                                5
attorney. Appellant responded: “Because I fucking hear voices. I
don’t want her. She called me the N word. I don’t fucking want
her.” The court asked if there was anything else, and appellant
stated: “I’m not doing a damn self.” The court attempted to
clarify: “So [your] request is that you want a new attorney;
correct?” Appellant replied: “Yeah.” Then as the court began to
speak, appellant said “I will do it myself.” The court asked again:
“Why is it that you want a new attorney?” Appellant replied:
“Because I don’t like her. She called me the N word. She looked
at me wrong.”
       The court asked if there was anything else. Appellant
replied, “I need my medication.” The court again asked if there
was anything else. Appellant replied: “Yeah, she threatens me. I
don’t like her. I know I do it myself. I know how to do it myself.”
The court reminded appellant: “This is a Marsden [motion] at
this point in time. So let’s deal with one thing at a time. [¶] Is
there anything else you want to tell me about the representation
of your counsel?” Appellant replied: “Yeah. She called me
names. I don’t like her.” The court asked: “Is there anything
else?” Appellant replied: “No.”
       The trial court then gave defense counsel an opportunity to
respond. Counsel stated: “Mr. Morgan had previously gone to
Department 95, I believe, twice.” The trial court said, “Yes, I see
that.” Counsel clarified: “Prior to my meeting him.” The court
added: “I, instead of sending him to Department 95, I did have a
730 done and the doctor did find him to be competent.” Appellant
interjected: “I didn’t even talk to him. He got mad and walked
away. He told me to shut up.” Defense counsel continued: “I’ve
never called Mr. Morgan any names of any kind. I think
Morgan—Mr. Morgan is upset about this trial.”




                                6
      The trial court asked appellant if he had anything else to
add, and appellant replied: “No.” The trial court then denied the
Marsden motion, stating: “I find counsel has been representing
Mr. Morgan properly and will continue to do so at this point in
time.” Appellant then stated: “I haven’t had my medication in
seven days.” The court responded: “All right. If you need a
medical order, give me a medical order, [counsel]. If one needs to
be done, we’ll take care of that. [¶] Anything else, [counsel]?”
Defense counsel replied: “No, thank you.”
      After the prosecutor returned to the courtroom, the trial
court stated that it would set the trial for “tomorrow morning”
and would order “a panel of jurors.”
      The next day appellant refused to leave his cell at the
county jail, was extracted and brought to the courthouse, and
refused to leave the court lockup. The trial court and appellant’s
counsel met with appellant in the lockup to discuss his decision
not to be present during trial.

II.   Discussion of Pretrial Issues
      A.      Appellant Has Not Provided an Adequate Record to
              Permit Us to Analyze Whether a Renewed Competency
              Hearing Was Warranted.
      Appellant contends the trial court committed prejudicial
error in failing to declare a doubt as to his competency and to
order a competency hearing based on evidence introduced during
the Marsden hearing. Appellant has failed to provide an
adequate record to permit us to review this claim. Put
differently, appellant has not affirmatively demonstrated error.
      “Trial of an incompetent defendant violates the due process
clause of the Fourteenth Amendment to the United States
Constitution (Godinez v. Moran (1993) 509 U.S. 389, 396




                                7
[113 S.Ct. 2680, 2685, 125 L.Ed.2d 321]) and article I, section 15
of the California Constitution. Those protections are
implemented by statute in California. A criminal defendant is
incompetent and may not be ‘tried or adjudged to punishment’ if
‘as a result of mental disorder or developmental disability, the
defendant is unable to understand the nature of the criminal
proceedings or to assist counsel in the conduct of a defense in a
rational manner.’ (§ 1367, subd. (a).) Section 1368 mandates a
competency hearing if a doubt as to a criminal defendant’s
competence arises during trial. That may occur if counsel
informs the court that he or she believes the defendant is
incompetent (§ 1368, subd. (b)), or ‘[i]f during the pendency of an
action and prior to judgment, a doubt arises in the mind of the
judge as to the mental competence of the defendant.’ (§ 1368,
subd. (a).) [¶] Whether on motion of the defendant or sua sponte,
the trial court is required to suspend criminal proceedings and
hold a hearing to determine competency whenever substantial
evidence of incompetence is introduced.” (People v. Hayes (1999)
21 Cal.4th 1211, 1281.)
       “ ‘ “[A]bsent a showing of ‘incompetence’ that is ‘substantial’
as a matter of law, the trial judge’s decision not to order a
competency hearing is entitled to great deference, because the
trial court is in the best position to observe the defendant during
trial.” ’ [Citation.] ‘Whether to order a present sanity hearing is
for the discretion of the trial judge, and only where a doubt as to
sanity may be said to appear as a matter of law or where there is
an abuse of discretion may the trial judge’s determination be
disturbed on appeal.’ ” (People v. Ghobrial (2018) 5 Cal.5th
250, 269.)




                                  8
       Where, as here, a competency hearing has already been
held and the defendant found competent to stand trial, the trial
court need not conduct another competency hearing absent a
showing of “a substantial change of circumstances or new
evidence casting a serious doubt on the validity of the prior
finding.” (People v. Huggins (2006) 38 Cal.4th 175, 220
(Huggins).)
       Appellant points to his statements and behavior during the
Marsden hearing and his history of competency issues as
evidence of changed circumstances. He contends these
circumstances would lead a reasonable judge to make a change of
circumstances inquiry.
       A prior “verdict of competency must be viewed as a baseline
that, absent a preliminary showing of substantially changed
circumstances, eliminate[s] the need to start the process anew.”
(Huggins, supra, 38 Cal.4th at p. 220.) For example, when the
record showed that a defendant’s noncooperation with counsel
and psychiatrists began before the initial finding of his
competence, further noncooperation after the competency finding
did not constitute substantial evidence of a change in
circumstances, even when the noncooperation took different
forms. (People v. Medina (1995) 11 Cal.4th 694, 734 [defendant
initially exhibited an unwillingness to cooperate by affirmative
efforts to appear psychotic; after competency hearing, he
exhibited noncooperation by mutism and withdrawal].)
       The record on appeal contains no information at all about
the prior determination of competency; contrary to appellant’s
claim it does not even show the date of the second determination.
We are completely lacking in a baseline which would enable us to
evaluate whether there was a showing of a change of




                                9
circumstances which would have necessitated a new competency
hearing, or even just further inquiry into appellant’s
circumstances. For example, appellant asserts, correctly, that
some defendants may be restored to competency with medication,
and withdrawal of or change in that medication may render a
person incompetent again, and that withdrawal of medication
may constitute a change of circumstances warranting a new
inquiry into a defendant’s competency. The record on appeal does
not show that appellant was taking medication which had
restored him to competency, however. It contains no information
about what, if any, medication appellant was taking.
      In his reply brief, appellant asserts that his claim is based
on the trial court’s failure to inquire into his statements that he
was not receiving his medication, not sleeping, and hearing
voices, for the purpose of determining whether there had been a
change in circumstances. This is, in effect, a claim that the trial
court was unaware of the circumstances of appellant’s prior
competency hearings and so could not have determined whether
appellant’s statements and behavior at the Marsden hearing
showed a change of circumstances without an inquiry at the
hearing. As appellant acknowledges, the trial court had
appellant’s case file in front of him at the Marsden hearing, and
the court itself stated that it saw that appellant had had two
competency hearings. Thus, the trial court’s decision not to
declare a doubt sua sponte as to appellant’s competency amounts
to a decision that appellant’s behavior was not substantial
evidence of a change in circumstances. In order to show error in
this decision, appellant would have to show evidence of the prior
competency hearing(s). This evidence exists whether or not the




                                10
trial court conducted any inquiry at the Marsden hearing, but
appellant has not included it in the record on appeal.
       Providing the record on appeal is “a procedural and
substantive requirement on the part of any party prosecuting an
appeal or asserting a position on appeal. Judgments and orders
are presumed correct, and the party attacking a judgment or
order has the burden of affirmatively demonstrating error.
[Citation.] The appellant has the burden of furnishing an
appellate court with a record sufficient to consider the issues on
appeal.” (People v. Neilson (2007) 154 Cal.App.4th 1529, 1534.)
       Appellant has not met his burden of providing a record
which affirmatively demonstrates error, and consequently he has
not overcome the presumption of correctness with respect to the
trial court’s decision not to conduct a renewed inquiry. A court
found appellant competent before the Marsden hearing, and the
lack of a showing of changed circumstances means that we will
treat him as such for purposes of this appeal.5

      B.    The Trial Court Properly Denied the Marsden Motion
      Appellant makes two sets of claims of error related to the
Marsden motion, under two different headings. Under the first
heading, he contends that the trial court did not conduct a full,
fair and adequate hearing. Under the second heading, he
contends that the trial court erred substantively in not finding an


5     “ ‘An appellate court is in no position to appraise a
defendant’s conduct in the trial court as indicating insanity, a
calculated attempt to feign insanity and delay the proceedings, or
sheer temper.’ ” (People v. Danielson (1992) 3 Cal.4th 691, 727
overruled on another ground by Price v. Superior Court (2001)
25 Cal.4th 1046, 1069, fn. 13.)




                                11
irreconcilable conflict between him and his attorney. We see no
error.
       “When a defendant seeks new counsel on the basis that his
appointed counsel is providing inadequate representation—i.e.,
makes what is commonly called a Marsden motion [Citation]—
the trial court must permit the defendant to explain the basis of
his contention and to relate specific instances of inadequate
performance. A defendant is entitled to relief if the record clearly
shows that the appointed counsel is not providing adequate
representation or that defendant and counsel have become
embroiled in such an irreconcilable conflict that ineffective
representation is likely to result. Substitution of counsel lies
within the court’s discretion. The court does not abuse its
discretion in denying the motion unless the defendant has shown
that a failure to replace counsel would substantially impair the
defendant’s right to assistance of counsel.” (People v. Smith
(2003) 30 Cal.4th 581, 604.)

              1.    The Hearing on the Motion was Adequate.
      Appellant contends the trial court erred in forcing him to
comply with the requirements of a Marsden hearing rather than
suspending the Marsden proceedings and inquiring into his
competency and ability to participate in and comply with
Marsden requirements. As we have explained in section II.A
above, appellant had been found competent to stand trial prior to
the Marsden hearing, and appellant has not demonstrated error
in the trial court’s lack of a renewed inquiry into his competence
at that hearing. Appellant’s claim that the Marsden hearing was
procedurally flawed due to the lack of a renewed inquiry
necessarily fails as well.




                                12
       Appellant also contends the trial court erred in failing to
inquire about (1) the need for an attorney to assist appellant in
articulating his reasons; (2) the number of meetings Donde had
with appellant and her investigation of the case; (3) how Donde
felt about appellant claiming she called him the N word; and
(4) what appellant meant when he said Donde looked at him
“wrong.”
       It is well settled that “ ‘a Marsden hearing is not a full-
blown adversarial proceeding, but an informal hearing in which
the court ascertains the nature of the defendant’s allegations
regarding the defects in counsel’s representation and decides
whether the allegations have sufficient substance to warrant
counsel’s replacement.’ ” (People v. Alfaro (2007) 41 Cal.4th
1277, 1320.) A trial court should afford a defendant “ample
opportunity to set forth [his or] her complaints regarding
counsel’s representation, and after hearing defendant’s
complaints [allow] counsel to respond.” (Ibid.) A trial court is not
required to do more. (Ibid.)
       Here, the record shows that the trial court gave appellant
ample opportunity to explain why he was unhappy with his
counsel’s representation. The trial court repeatedly asked
appellant if he had anything he wished to add to earlier
statements. The trial court then allowed Donde to respond.
Nothing more was required.
       At no point during the proceedings did appellant request
appointment of a separate attorney to assist him with his motion.
A trial court is not required to appoint separate counsel “to press
a Marsden claim for a defendant.” (People v. Clark (2011)
52 Cal.4th 856, 917.) Doing so without a request from the
defendant would be particularly problematic due to the potential




                                13
to “damage the attorney-client relationship in those cases in
which the trial court ultimately concludes that the motion should
be denied.” (Ibid.)
       Assuming for the sake of argument that some statements
by a defendant or counsel might require further inquiry from the
court to clarify, that was not the case with the inquiries described
by appellant. Those inquiries are attempts to expand appellant’s
and his counsel’s answers, not clarify them. Nothing in
appellant’s statements suggested that he was unhappy with
Donde because she failed to visit or communicate with him or
conducted an inadequate investigation of his case. Looking at
someone “wrong” is a common expression and does not imply that
the look, as appellant suggests on appeal, reflects or expresses a
racist attitude. Donde’s feelings about appellant’s claim that she
called him the N word were demonstrated by her statement that
“I think [he] is upset about this trial” and which strongly
indicated she did not take the accusation personally or harbor
any negative feelings toward appellant. 6
       The trial court provided appellant with a full, fair and
adequate hearing.




6      The trial court appears to have found Donde’s denial
credible. Appellant argues that even if he made up or imagined
her use of the N word, it shows the depth of the irreconcilable
conflict he had with Donde. “[A] defendant may not force the
substitution of counsel by his own conduct that manufactures a
conflict.” (People v. Smith (1993) 6 Cal.4th 684, 696.)




                                14
            2.     Appellant Did Not Show Grounds for
                   Substituting Counsel.
      Appellant contends the Marsden hearing established an
irreconcilable conflict because Donde announced ready for trial
when appellant “believed” he was not ready for trial because he
was hearing voices and had not slept or had his medication in
seven days. He claims it “appears [Donde] apparently believed”
that appellant was competent to stand trial based on an expert’s
opinion while appellant “did not believe” that he was competent
to stand trial because he did not believe the expert made a proper
evaluation of him. He asserts Donde “would have been well with
her discretion to declare that [he] was currently incompetent to
stand trial and request a competency hearing.”
      A defendant is entitled to relief if “the appointed counsel is
not providing adequate representation or . . . defendant and
counsel have become embroiled in such an irreconcilable conflict
that ineffective representation is likely to result.” (People v.
Smith, supra, 30 Cal.4th at p. 604.) Although appellant has
elected to characterize his Marsden claim as one involving
irreconcilable conflict, it is more accurate and more helpful to
view appellant’s claim in the trial court as involving inadequate
representation, particularly given that Donde never actually
expressed a belief about defendant’s competence. The trial
court’s ruling was so focused. The court denied the motion
because it found “counsel has been representing [appellant]
properly and will continue to do so.” We agree this was the
substance of appellant’s claim: he believed he was not competent
and Donde was not taking appropriate steps to assist him with
his incompetency.




                                15
        Donde responded to appellant’s implied claim that she had
not responded to his competency-related concerns (he needed
medication, had not slept in seven days and was hearing voices),
by describing the steps she had taken to address the issue of
appellant’s competency. She explained appellant had twice been
found competent by Department 95 before she represented him,
and she had chosen to have appellant further evaluated by an
expert, who had found him competent.7 This is, in effect, a
statement that she did not have substantial evidence of a change
in circumstances from the prior court determination that
appellant was competent. Absent such evidence, she could do
little to obtain a competency hearing.
        To the extent appellant claims Donde should have
exercised her discretion to “declare” he was incompetent even in
the absence of substantial evidence, Donde was not ineffective in
failing to do so. “ ‘Counsel’s assertion of a belief in a client’s
incompetence is entitled to some weight. But unless the court
itself has declared a doubt as to the defendant’s competence, and
has asked for counsel’s opinion on the subject, counsel’s
assertions that his or her client is or may be incompetent does
not, in the absence of substantial evidence to that effect, require
the court to hold a competency hearing.’ ” (People v. Sattiewhite
(2014) 59 Cal.4th 446, 465.) Defense counsel “must present
expert opinion from a qualified and informed mental health
expert, stating under oath and with particularity that the
defendant is incompetent, or counsel must make some other
substantial showing of incompetence that supplements and
7     If anything, Donde’s decision to have an expert evaluate
appellant suggests that she was concerned appellant might not
be competent.




                                16
supports counsel’s own opinion. Only then does the trial court
have a nondiscretionary obligation to suspend proceedings and
hold a competency trial.” (Ibid.) Thus, “[c]ounsel is not
ineffective for failing to raise the issue of competence where there
may be some evidence raising a doubt, but that evidence is not
substantial.” (See People v. Mickel (2016) 2 Cal.5th 181,
199--200.)
       We recognize appellant makes a number of complaints
about Donde’s use of and reliance on an expert. He suggests that
the expert did not properly examine him and potentially was not
qualified to do so. He faults Donde for not providing more details
of the expert’s examination and for failing to offer a copy of the
expert’s report (assuming one was prepared). It is appellant’s
burden to show error on appeal, and he has not provided any
evidence related to the expert or the examination.

       C.    Any Request for Self-Representation Was Equivocal.
       Appellant contends he unequivocally asserted his right to
self-representation during the Marsden hearing, and the trial
court erred in failing to conduct a Faretta hearing and rule on his
request for self-representation. We do not agree.

             1.    Relevant Law
      “A defendant in a criminal case possesses two
constitutional rights with respect to representation that are
mutually exclusive. A defendant has the right to be represented
by counsel at all critical stages of a criminal prosecution.
[Citations.] At the same time, the United States Supreme Court
has held that because the Sixth Amendment grants to the
accused personally the right to present a defense, a defendant
possesses the right to represent himself or herself. (Faretta v.




                                17
California, supra, 422 U.S. 806, 819 [95 S.Ct. 2525, 2533]
(Faretta).)” (People v. Marshall (1997) 15 Cal.4th 1, 20
(Marshall).)
       The “federal Constitution requires assiduous protection of
the right to counsel. . . . Courts must indulge every reasonable
inference against waiver of the right to counsel.” (Marshall,
supra, 15 Cal.4th at p. 20.) The high court has not extended the
same kind of protection to the right of self-representation. (Ibid.)
       Generally, a trial court must grant a defendant’s request
for self-representation if three conditions are met. The defendant
must be mentally competent; he must make his request
unequivocally; and he must make his request within a reasonable
time before trial. (People v. Welch (1999) 20 Cal.4th 701, 729.)
       “[I]n order to protect the fundamental constitutional right
to counsel, one of the trial court’s tasks when confronted with a
motion for self-representation is to determine whether the
defendant truly desires to represent himself or herself.
[Citations.] The court faced with a motion for self-representation
should evaluate not only whether the defendant has stated the
motion clearly, but also the defendant’s conduct and other words.
Because the court should draw every reasonable inference
against waiver of the right to counsel, the defendant’s conduct or
words reflecting ambivalence about self-representation may
support the court’s decision to deny the defendant’s motion. A
motion for self-representation made in passing anger or
frustration, an ambivalent motion, or one made for the purpose of
delay or to frustrate the orderly administration of justice may be
denied.” (Marshall, supra, 15 Cal.4th at p. 23.)
       Requests made during or immediately after the denial of a
Marsden motion are particularly likely to be deemed “equivocal,




                                18
insincere, or the transitory product of emotion.” (People v. Tena
(2007) 156 Cal.App.4th 598, 607 (Tena); see People v. Scott (2001)
91 Cal.App.4th 1197, 1205–1206 & fn. 3 (Scott) [defendant’s
statement following denial of Marsden motion that “ ‘I hereby
move the court to let me go pro se’ ” was made out of frustration
and was equivocal]; see also People v. Danks (2004) 32 Cal.4th
269, 295–297 [defendant’s request to go pro per at the end of his
Marsden hearing, viewed in context, was not a sincere Faretta
request].)
      Because the trial court made no findings of fact concerning
appellant’s statements about acting as his own lawyer, we review
the record de novo to determine whether the request was
unequivocal. (See Marshall, supra, 15 Cal.4th at p. 24 [noting
that de novo review is common, but not deciding if it is
appropriate when the trial court has made factual findings].)

            2.     Appellant’s Statements at the Marsden
                   Hearing
      As set forth in the background section above, after the trial
court cleared the courtroom for the Marsden motion, appellant
spontaneously stated: “I will fucking get my own fucking lawyer,
be my own lawyer. I don’t want her.” The court stated: “Sir,
you’ve requested you wanted a new attorney. Is there anything
you want to tell me?” Appellant replied that he was hearing
voices, counsel called him the N word and he did not want her.
The court asked if there was anything else and appellant replied:
“I’m not doing a damn self.” The court clarified: “So your request
is that you want a new attorney; correct?” Appellant replied:
“Yeah.” As the court began to speak, appellant added: “I will do
it myself.” The court again asked if there was anything else.
Appellant replied: “Yeah, she threatens me. I don’t like her. I




                                19
know I do it myself. I know how to do it myself.” The court
reminded appellant: “This is a Marsden [motion] at this point in
time. So let’s deal with one thing at a time. [¶] Is there anything
else you want to tell me about the representation of your
counsel?”
       Appellant’s statements concerning self-representation were
ambiguous, inconsistent and emotional. He both stated that he
wanted to “be my own lawyer” and that he was “not doing a damn
self.” He also stated he would get his own lawyer. Thus,
appellant’s statements about representing himself were
equivocal. Further, the statements, like all of appellant’s during
the hearing, were strongly emotional. In context, the statements
are obviously aimed at demonstrating to the court how unhappy
appellant was with appointed counsel. Appellant did not renew
his motion for self-representation at his next opportunity to do so,
which was the next day when the trial judge came to his cell,
which further indicates that his request was equivocal. (See
Tena, supra, 156 Cal.App.4th at p. 608 [in deciding whether
request was equivocal, it is relevant to consider “whether
appellant reasserted a request for self-representation when
presented with the opportunity to do so.”].)
       Appellant appears to believe that once a trial court
recognizes that a defendant is making a request for self-
representation, the request can no longer be deemed equivocal.
Not so.
       As the California Supreme Court has made clear: The
court “should evaluate not only whether the defendant has stated
the motion clearly, but also the defendant’s conduct and other
words.” The defendant’s conduct or other words may reflect
ambivalence about self-representation. (Marshall, supra,




                                20
15 Cal.4th at p. 23.) For example, in Scott, the defendant made a
motion for self-representation immediately after his Marsden
motion, and the trial court gave Scott a waiver of rights form in
response to his Faretta request. “[T]he court said: ‘For the record,
let me repeat it. Mr. Scott, are you sure you want to represent
yourself?’ Scott replied, ‘Yes. I do, judge. I don’t want
[appointed defense counsel] to represent me.’ Scott also said: ‘[I]f
I can’t get a [new] state appointed attorney, then I represent
myself,’ and, ‘For the record, I don’t want this attorney
representing me. You the court is coercing me.’ ” The Court of
Appeal found that Scott’s subsequent comments suggest he made
the Faretta motion only because he wanted to rid himself of
appointed counsel and so his request was “not unequivocal.”
(Scott, supra, 91 Cal.App.4th at p. 1205.)
       Relying on People v. Dent (2003) 30 Cal.4th 213, appellant
contends a trial court has a duty to inquire further when a
defendant makes an unequivocal request and to make a record of
its findings or ruling. Appellant’s reliance on Dent is misplaced.
The trial court in Dent denied appellant’s “arguably” equivocal
request for self-representation on the erroneous ground that the
case involved the death penalty. Our Supreme Court noted that
if the record showed that the request was otherwise properly
denied, the Court would uphold the denial. The Court did not
reach the issue of whether the defendant’s request was equivocal
“because whether or not defendant’s request was equivocal, the
trial court’s response was not only legally erroneous but also
unequivocal, and foreclosed any realistic possibility defendant
would perceive self-representation as an available option. Thus,
even assuming defendant’s request was equivocal, the trial




                                 21
court’s response effectively prevented defendant from making his
invocation unequivocal.” (Id. at p. 219.)
      Here, the trial court’s response suggested that it would be
willing to consider a request for self-representation at another
time. The court explained that it was currently deciding
defendant’s motion for substitute counsel and “So let’s deal with
one thing at a time.” Thus, the reasoning of Dent is not helpful.

      D.    Appellant Was Adequately Advised of And Knowingly
            and Voluntarily Waived His Right to be Present at
            Trial.
      Appellant contends his federal constitutional and state
statutory rights to be personally present at trial were violated
when the trial court failed to expressly advise him of that right
and its attendant rights and to obtain the appropriate oral and
written waivers from him.

             1.    Relevant Law
      “A criminal defendant’s right to be present at trial is
protected under both the federal and state Constitutions.
[Citations.]” (People v. Gutierrez (2003) 29 Cal.4th 1196, 1202
(Gutierrez).)
      “[T]he right is not an absolute one. [Citation.] It may be
expressly or impliedly waived. (People v. Concepcion (2008)
45 Cal.4th 77, 82 [84 Cal.Rptr.3d 418, 193 P.3d 1172]
(Concepcion).) As relevant here, the high court has stated that
‘where the offense is not capital and the accused is not in custody,
the prevailing rule has been, that if, after the trial has begun in
his presence, he voluntarily absents himself, this does not nullify
what has been done or prevent the completion of the trial, but, on
the contrary, operates as a waiver of his right to be present and




                                22
leaves the court free to proceed with the trial in like manner and
with like effect as if he were present.’ (Diaz v. United States
(1912) 223 U.S. 442, 455 [56 L.Ed. 500, 32 S.Ct. 250], italics
added.) Section 1043[, subdivision] (b)(2) has adopted this
majority rule as state law. [Citation.] Section 1043[, subdivision]
(b)(2) is similar to its federal counterpart, rule 43 of the Federal
Rules of Criminal Procedure (18 U.S.C.), which, we note, the high
court has found to be constitutional. [Citations.]” (People v.
Espinoza (2016) 1 Cal.5th 61, 72.)
        In Taylor v. U.S. (1973) 414 U.S. 17 [94 S.Ct. 194,
38 L.Ed.2d 174], the defendant contended his voluntary absence
from trial could not be an effective waiver unless it was
“demonstrated that he knew or had been expressly warned by the
trial court not only that he had a right to be present but also that
the trial would continue in his absence and thereby effectively
foreclose his right to testify and to confront personally the
witnesses against him.” (Id. at p. 19.) The Supreme Court
responded: “It is wholly incredible to suggest that petitioner, who
was at liberty on bail, had attended the opening session of his
trial , . . . entertained any doubts about his right to be present at
every stage of his trial. It seems equally incredible to us . . . ‘that
a defendant who flees from a courtroom in the midst of a trial—
where judge, jury, witnesses and lawyers are present and ready
to continue—would not know that as a consequence the trial
could continue in his absence.’ ” (Id. at p. 20.)
        California law is to the same effect. “[U]nder section 1043,
subdivision (b)(2), a trial court may continue a trial in a custodial
defendant’s absence after the trial has commenced in the
defendant’s presence—without first obtaining the defendant’s
written or oral waiver of the right to presence—if other evidence




                                  23
indicates the defendant has chosen to be absent voluntarily.
While a defendant’s express waiver in front of the judge might be
the surest way of ascertaining the defendant’s choice, it is not the
only way. A defendant’s ‘consent need not be explicit. It may be
implicit and turn, at least in part, on the actions of the
defendant.’ [Citations.] In determining whether a custodial
defendant who refuses to leave the lockup is ‘voluntarily absent’
(§ 1043, subd. (b)(2)), a trial court should take reasonable steps to
ensure that being absent from trial is the defendant’s choice.”
(Gutierrez, supra, 29 Cal.4th at p. 1206.) To be clear, a refusal to
leave lockup supports a finding that the defendant voluntarily
absented himself from trial. (Ibid.)

            2.     Appellant Was Advised of and Expressly and
                   Impliedly Waived His Right to be Present at
                   Trial, and Related Rights.
      On August 1, 2019, the day set for jury selection to begin,
the court stated: “The defendant was informed and advised we
would be starting trial today at 10:00 in the morning. I ordered
him back. This morning defendant refused to come out. He was
a refusal. The court had to issue an extraction order to get him
here this afternoon.” Once in the courthouse lockup, defendant
refused to dress and come out. The court asked the bailiff if
defendant had said anything, and the bailiff replied: “He said I’m
not starting this trial today.”
      The trial judge then went to the lockup with defense
counsel Donde and a court reporter and spoke with appellant.
The judge stated: “My understanding is that you don’t wish to
come out and participate in your trial?” Appellant replied: “No, I
just want my medication.” The judge stated: “Sir, I need to
advise you it’s really important that you participate in your trial.




                                 24
I think it would be to your benefit. It’s a disadvantage if you do
not participate and help your defense in this trial. [¶] I strongly
urge you that you should reconsider and come out and start this
trial. We’re going to start picking jurors today.” Appellant
responded: “I didn’t say I wanted to go to trial.” The judge
explained: “Well, we’re set for trial today, whether you said you
didn’t want to or not, but we’re here today. . . . [¶] So I’m going to
ask you again. Are you not going to participate in the trial?” The
defendant replied: “No.” The judge clarified: “No? Do you wish to
stay here?” Appellant replied: “Yeah.”
       Defense counsel Donde then said to appellant: “[I]f you’re
there, you can help me with the witnesses. You know, and help
me to defend you. If you’re here, you won’t be able to help me.
You won’t be able to see what’s going on. [¶] Do you think you
would be willing to get dressed and come to court, and kind of,
like see what’s going on so you can help yourself?” Appellant
replied: “No.”
       These proceedings, taken as whole, were more than
sufficient to advise appellant that he had the right to be present
at trial and to confront the witnesses against him, and that the
trial would proceed in his absence. Appellant was necessarily
aware that if he did not come to court, he would not be able to
testify on his own behalf. Appellant stated repeatedly that he did
not want to come to court. This is a sufficient waiver of his
rights.
       Although not determinative of our decision, we note that
the trial court ordered appellant to be brought to the courthouse
every day during trial in case he changed his mind about being
present and Donde was in communication with appellant in the
lockup throughout trial. Although appellant discussed the trial




                                 25
proceedings with Donde, he did not change his mind about being
present. Near the end of trial, appellant came to the courtroom
during a recess so that the court could advise him of his right to
have a jury trial on the prior conviction allegations and to be
present during that trial. Appellant requested a jury trial on the
priors but stated that he did not want to be present for that trial.
Appellant did return to court for post-trial proceedings.
       Appellant nevertheless contends the court’s advisement
was inadequate because the trial court did not advise him in the
words of the sample waiver form set forth in section 977,
subdivision (b)(2) that he had the right “to be confronted by and
cross-examine all witnesses” and to ask appellant, in the words of
the sample waiver form if he “agree[d] that his or her interest is
represented at all times by the presence of his or her attorney the
same as if the defendant were personally present in court.”
Subdivision (b)(2) provides only that the waiver shall be
“substantially” in the form provided. Donde explained to
appellant that he would be able to assist her with the witnesses if
he came to court, which adequately conveyed his rights related to
the witnesses against him. Appellant clearly understood that
Donde would represent his interests in his absence from the
courtroom. This was sufficient.
       Appellant also complains that the court did not obtain a
written wavier from him, as specified in section 1043, subdivision
(b)(2). As the California Supreme Court has made clear, an
express written waiver under section 1043, subdivision (b)(2) is
not required when a custodial defendant is voluntarily absent.
“A defendant’s ‘consent need not be explicit. It may be implicit
and turn, at least in part, on the actions of the defendant.’
[Citations.] In determining whether a custodial defendant who




                                26
refuses to leave the lockup is “voluntarily absent” (§ 1043,
subd. (b)(2)), a trial court should take reasonable steps to ensure
that being absent from trial is the defendant’s choice.”
(Gutierrez, supra, 29 Cal.4th at p. 1206.)
       As set forth above, the trial court took reasonable steps to
ensure that absence from trial was appellant’s choice. The judge
went to lockup to speak with appellant at the beginning of trial,
and then ordered him brought to the courthouse lockup every day
during trial in case he changed his mind. The court personally
met with appellant near the end of trial to discuss how he wanted
the priors adjudicated.
       Appellant contends, in effect, that part and parcel of
determining whether his absence from trial was voluntary was
inquiring if appellant understood that being present for trial
would not affect his appeal of the denial of his Marsden motion.
Appellant contends he also should have been asked if he was
absenting himself as a way of furthering his right of self-
representation. There is nothing in the record to suggest that
either concern was appellant’s motivation. (See Concepcion,
supra, 45 Cal.4th at p. 84 [we review a claim that defendant’s
absence was not voluntary for substantial evidence].) The record
shows that appellant was angry that his Marsden motion was
denied, but there is no reason to believe that he immediately
began to think that absenting himself from trial was necessary to
preserve his appellate rights. The trial court is not required to
divine a defendant’s motivation for absenting himself from trial
after advising a defendant of the perils of doing so and getting
only intransigence in response.




                                27
III.  Factual Background for Sentencing
      On August 25, 2017, Mackenzie left home with appellant,
in the belief that they were going to a party in Apple Valley. At
one point, Mackenzie noticed that appellant was not driving
toward Apple Valley; he was driving toward Pomona. She began
texting on her phone. Appellant took the phone from her and told
her “If I was snitching on him, he’d cut my head off and send it to
my mom.” At some point during the drive, appellant mentioned
that he had a gun. Mackenzie felt “scared.” During the drive,
appellant also told Mackenzie she needed to make him money.
Mackenzie understood this statement to mean that she would sell
her body.
      In Pomona, Mackenzie walked the street and engaged in
prostitution because she was afraid appellant would hurt her. At
some later point, while Mackenzie was in the car with appellant,
police cars pulled up behind them. Appellant instructed
Mackenzie to tell police she was his cousin. She complied
because she was afraid of him. She was afraid to “snitch” on him.
When the prosecutor asked why Mackenzie was afraid if the
police were there, Mackenzie replied: “He said his people can
come after me.” The prosecutor asked: “So when [appellant] told
you his people will come after you if you snitched on him, did you
believe him?” Mackenzie replied she did, and she was scared.

IV.    Discussion of Sentencing Claims
       A.    Section 654
       Appellant contends the sentences on count 2 (lewd act),
count 6 (kidnapping), and count 9 (witness dissuasion) must be
stayed pursuant to section 654.
       Section 654, subdivision (a), provides: “An act or omission
that is punishable in different ways by different provisions of law




                                28
shall be punished under the provision that provides for the
longest potential term of imprisonment, but in no case shall the
act or omission be punished under more than one provision.”
       “Whether a defendant may be subjected to multiple
punishment under section 654 requires a two-step inquiry,
because the statutory reference to an ‘act or omission’ may
include not only a discrete physical act but also a course of
conduct encompassing several acts pursued with a single
objective. [Citations.] We first consider if the different crimes
were completed by a ‘single physical act.’ [Citation.] If so, the
defendant may not be punished more than once for that act.
Only if we conclude that the case involves more than a single
act—i.e., a course of conduct—do we then consider whether that
course of conduct reflects a single ‘intent and objective’ or
multiple intents and objectives.” (People v. Corpening (2016)
2 Cal.5th 307, 311 (Corpening).) If a defendant has a separate
objective for each crime he committed, section 654 does not apply,
even if there was an indivisible course of conduct. (People v.
Harrison (1989) 48 Cal.3d 321, 335.)
       Whether section 654 applies to a conviction is a question of
fact for the trial court, and the court’s findings will be upheld if
supported by substantial evidence. (People v. Atencio (2012)
208 Cal.App.4th 1239, 1242–1243.) If, however, the facts are
undisputed, the application of section 654 raises a question of law
that is reviewed de novo. (Corpening, supra, 2 Cal.5th at
pp. 311–312.)

            1.   The Sentence on Count 6 (Kidnapping) Must Be
                 Stayed.
      Appellant contends his concurrent sentence on count 6
(kidnapping) must be stayed pursuant to section 654. He




                                29
contends the kidnapping arose out of the same set of facts and
was committed on the same occasion as the child trafficking
charged in count 7, and the purpose of the kidnapping was to get
Mackenzie to an area where prostitutes worked so as to traffick
her. Respondent agrees. We agree as well.
      The trial court expressly found that the crimes arose out of
the same set of facts and were committed on the same occasion.
These findings are supported by substantial evidence. Further,
the only apparent purpose of the kidnapping was to get
Mackenzie to a location where appellant could coerce her into
working as a prostitute. Staying the kidnapping conviction is
also consistent with the general rule that when a defendant
undertakes a kidnapping for the purpose of committing sexual
offenses and is punished for the sexual offenses, section 654 bars
execution of the sentence on the kidnapping conviction. (People v.
Latimer (1993) 5 Cal.4th 1203, 1216–1217.)

            2.      The Trial Court Properly Imposed Sentence on
                    Both Counts 7 and 9.
       Appellant contends section 654 bars punishment for both
count 7 (child trafficking) and count 9 (witness dissuasion)
because the convictions were based on the same act, appellant’s
threat to cut off Mackenzie’s head, and the witness dissuasion
was undertaken for the sole purpose of human trafficking. We do
not agree. The records shows appellant made two threats and
had two different objectives. Section 654 does not apply.
       In closing argument, during her discussion of child
trafficking, the prosecutor said she would “skip through
intimidating a witness because you already heard what the
defendant told her he was gonna do to her if she snitched on
him.” She then continued her discussion of child trafficking.




                               30
Later, the prosecutor returned to the charge of dissuading a
witness, stating that appellant “reminded” Mackenzie of his
threat when police were behind them, and instructed her to say
she was his cousin.
       Mackenzie’s testimony showed more than a “reminder” of a
previous threat; it showed appellant made two different threats.
The first occurred during the drive to Pomona, when appellant
told her he would cut off her head if she snitched. The second
occurred after police cars pulled up behind appellant’s car.
Appellant told Mackenzie to say he was her cousin. Mackenzie
complied because she was scared even though the police were
there (and would presumably stop appellant was from hurting
her) because appellant told Mackenzie “his people can come after”
her if she snitched.
       The record shows two different primary objectives for the
two threats. The first threat was made during the child
trafficking, to deter Mackenzie from texting friends or relatives
for assistance and to prevent an interruption to the trafficking.
The second threat was made after police had pulled up behind
and were suspicious enough of appellant’s and Mackenzie’s
activities to investigate. The trafficking had been interrupted by
that point and was unlikely to resume. Appellant was concerned
about being arrested, as indicated by his reference to his “people”
coming after Mackenzie.8
       Appellant’s reliance on People v. Mendoza (1997)
59 Cal.App.4th 1333 (Mendoza) to show that section 654 must be
applied is misplaced. In that case there was only one act to
8    We would reach the same conclusion even if appellant had
simply reminded Mackenzie of his earlier threat to cut off her
head. Such a reminder, in context, would be a separate act.




                                31
support the convictions for making a terrorist threat and
dissuading a witness, and the Court of Appeal found the
defendant had only one primary objective, to help his brother by
preventing further testimony from the witness. 9 (Id. at p. 1346.)
Here, there were two acts and two primary objectives. Section
654 does not apply.

            3.    The Section 667 Enhancements to Count 9
                  Remain.
      Appellant claims that the section 667, subdivision (a)(1)
enhancement terms for count 9 (witness dissuasion) must be
stricken when count 9 is stayed pursuant to section 654. As we
have just explained, section 654 does not require a stay. No
action need be taken on the enhancements.

            4.     The Sentence on Count 2 (Lewd Act) Must Be
                   Stayed.
      Appellant contends the sentence on count 2 (lewd act) must
be stayed because the jury was not instructed that the conviction
should not be based on a sex act which was also used to support
the count 3, 4 or 5 convictions. Appellant contends it is not



9     The court found the defendant’s “primary objective was to
help his brother by preventing further damaging testimony from
[the witness]. His objective and intent for scaring her was to
dissuade her from testifying in the future. The method he
employed to reach his objective was his implied threat of death or
great bodily injury. Thus, his terrorist threat can only be
considered incidental to his primary objective of dissuading [the
witness] from testifying at his brother’s upcoming trial.”
(Mendoza, supra, 59 Cal.App.4th at p. 1346.)




                                32
possible to know if the jury based the count 2 conviction on a
separate sex act. We agree.
      The only two sex acts described by Mackenzie were oral
copulation and sexual intercourse. She testified to multiple acts
of each occurring over a span of time. The prosecutor made no
attempt in closing argument to differentiate the lewd act charge
from the oral copulation charge or the sexual intercourse charge.
She stated: “So I’m not gonna spend a lot of time talking about
the sexual offenses— lewd act on a child age 15, oral copulation
with a child under the age of 18, two counts of sexual intercourse,
unlawful sexual intercourse with a child under the age of 16. We
know that those things occurred. . . . We know that multiple acts
of sexual intercourse, oral copulation between those two.”
      During deliberations, the jury sent a note to the judge
asking, “[w]hy are counts 4 + 5 identical?” The court replied:
“Because it is alleged the defendant at least had 2 separate
incidents of sexual intercourse—up to jury to decide guilty or not
guilty as to each separate act alleged.” Because the jury was only
presented with one count of oral copulation, the jury might
reasonably have believed that only one incident/act of oral
copulation had been alleged. This would leave the jury with no
“extra” sex acts to use for the lewd acts count. The prosecutor
apparently recognized this problem, as she stated in her
sentencing memorandum that count 2 merged with count 4. 10

10    At the sentencing hearing, when defense counsel
mentioned the prosecutor’s suggestion that counts 2 and 4
merged, the trial court stated: “Well, this is the problem. There
were different distinct acts that were alleged. They weren’t
distinct, distinct, but there were different allegations at different
times that I think the People can make the argument that they
were different acts.” The prosecutor agreed with the court, but it




                                 33
Accordingly, we order the sentence of one year four months on
count 2 stayed pursuant to section 654.

      B.     Appellant Has Forfeited His Claim Concerning His
             Ability to Pay.
       Appellant argues the trial court violated his federal and
state right to due process of law by imposing a $300 restitution
fee (§1202.4), a $300 parole revocation fine, stayed (§ 1202.45),
a $300 sexual offender fine, a $870 penalty assessment, a $60
criminal surcharge, $280 in court security fees (§ 1465.8), and
$210 in criminal conviction assessments (Gov. Code, § 70373)
without determining whether he had the present ability to pay.
Appellant requests we vacate the assessments and stay the
imposition of the restitution fine under People v. Dueñas (2019)
30 Cal.App.5th 1157 (Dueñas).11
       Appellant was sentenced in January 2020, a year after
Dueñas was decided. Nevertheless, appellant did not object to
the fees, assessments, or the restitution fine imposed. We find
his challenge forfeited and we decline to exercise our discretion to



was too late for her to make that point to the jury. The times
alleged covered long periods which largely overlapped. The
prosecutor made no distinction among acts based on the date the
acts occurred, or any other basis such as location.
11    The California Supreme Court has granted review in People
v. Kopp (2019) 38 Cal.App.5th 47 (review granted Nov. 13, 2019,
S257844) on the issue of whether a trial court must consider a
defendant’s ability to pay before imposing or executing fines, fees
and assessments, and if so, which party bears the burden of proof
on the issue.




                                34
adjudicate this forfeited issue. (People v. Yeoman (2003)
31 Cal.4th 93, 117–118.)

                         DISPOSITION
      The sentences on counts 2 and 6 are ordered stayed
pursuant to section 654. Appellant’s determinate term is thereby
reduced from 10 years eight months to nine years four months.
His indeterminate term of 90 years to life remains unchanged.
The clerk of the superior court is instructed to prepare an
amended abstract of judgment reflecting these changes and to
deliver a copy to the Department of Corrections and
Rehabilitation. The judgement of conviction is affirmed in all
other respects.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, J.

We concur:




             GRIMES, Acting, P. J.




             WILEY, J.




                                35